Cite as 2014 Ark. App. 561

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-89


MICHAEL L. WILLIAMS                              Opinion Delivered   October 22, 2014
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 FOURTH DIVISION
                                                 [NO. CR-2012-3694]
STATE OF ARKANSAS
                                 APPELLEE        HONORABLE HERBERT T.
                                                 WRIGHT, JUDGE

                                                 AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Michael Williams appeals his Pulaski County jury convictions on five counts

of aggravated robbery and five counts of theft of property, all with firearm enhancements, for

which he was sentenced to a total of fifty years in the Arkansas Department of Correction.1

Williams contends that the trial court erred in denying his motion for a directed verdict on

all counts. Finding no error, we affirm.

       The facts are as follows: on October 19, 2012, Courtney Griggs, Emily DeYmaz, Neal

White, Andrew “Mack” Collins, and Brandon Bardell were robbed at gunpoint by several

men at an apartment complex on Green Mountain Drive in Little Rock, Arkansas. None of


       1
        Williams was sentenced to fifteen years on each aggravated robbery count plus an
additional ten years on each count for a firearm enhancement. He was sentenced to five years
on each theft count with an additional five years as a firearm enhancement. Two of the
aggravated robbery convictions were ordered to run consecutively. All other robbery and
theft counts were ordered to run concurrently.
                                 Cite as 2014 Ark. App. 561

the victims were certain how many men were involved in the robbery—the number ranged

from three to five. One of the robbers held a gun to Griggs’s head during the robbery.

Griggs’s purse, containing her keys, wallet, and mother’s debit card, was stolen, as were

DeYmaz’s iPhone, keys, and identification. The robbers also stole wallets, keys, and cell

phones from White, Collins, and Bardell. The robbers drove off in Collins’s truck and a

white Chevy Impala.

       After the robbers left, Griggs called the police on the cell phone she had hidden in her

boot. She also called her mother. At the time of the call to her mother, Griggs was

hysterical. Griggs told her mother that someone with a scar on his face had held a gun to her

head and that they had been robbed.

       When the police arrived, they took statements from the victims. The victims were still

quite upset and taking their information was difficult. While the victims were able to provide

a general description of the robbers, none of the victims informed the officers that one of the

robbers suffered from facial scarring.

       Officers were able to use the Find My iPhone app on one of the stolen phones to track

its location. Officers tracked the phone to a location in North Little Rock and observed a

white Chevy Impala matching the suspect vehicle’s description parked near the Cana Food

Store on Pike Avenue. One of the officers observed Williams exit the store and open the

door of the Impala. Williams was searched, and the officers located one of the stolen phones,

Griggs’s keys, the stolen debit card, and a firearm on his person. The tracked phone was

located inside the store.


                                              2
                                 Cite as 2014 Ark. App. 561

       Williams was subsequently charged with five counts of aggravated robbery and five

counts of theft of property, all with firearm enhancements.2 He was also charged with being

a felon in possession of a firearm; however, that charge was severed for trial and later

dismissed.

       At trial, three of the victims (Griggs, DeYmaz, and White) positively identified

Williams, who suffers from significant facial scarring, as the person who held a gun to Griggs’s

head during the robbery. Defense counsel did not object to the in-court identifications, but

did question each witness extensively about their failure to mention Williams’s scarring to the

police on the night of the robbery or thereafter. Griggs admitted that her statement to police

did not mention Williams’s scarring, but testified of her phone call and identification of the

facial scarring of her assailant to her mother on the night of the incident. This testimony was

corroborated by that of her mother. Griggs also identified the firearm taken off Williams at

the time of his arrest as matching the gun used by Williams in the robbery.

       At the conclusion of the State’s case, defense counsel moved for a directed verdict on

the basis that the victims had not placed Williams at the scene of the robbery until trial, and

that the only person to place him there prior to trial was Griggs’s mother. Yet, he argued,

Griggs’s mother was not present at the robbery and did not identify Williams until three days

before trial. Thus, the evidence necessary to prove that Williams committed the offenses was



       2
       Two other men, Antonio Bozeman and Michael Bell, were also charged with five
counts of aggravated robbery and five counts of theft of property, all with firearm
enhancements, as well as being habitual offenders. Williams was tried separately from
Bozeman and Bell.

                                               3
                                  Cite as 2014 Ark. App. 561

lacking. The trial court denied the motion. The jury ultimately convicted Williams on all

counts, and Williams appeals.

       Williams argues that the trial court erred by denying his motion for a directed verdict

because the State failed to introduce substantial evidence that identified him as the perpetrator

of the robberies and theft. He claims that the victims’ failure to report that the perpetrator

had substantial scarring on his face rendered their eyewitness testimony so incredible that it

was insufficient to identify him as the perpetrator.

       This court treats a motion for directed verdict as a challenge to the sufficiency of the

evidence. Boyd v. State, 369 Ark. 259, 253 S.W.3d 456 (2007). In reviewing a challenge to

the sufficiency of the evidence, this court determines whether the verdict is supported by

substantial evidence, direct or circumstantial. Id. Substantial evidence is evidence forceful

enough to compel a conclusion one way or the other beyond suspicion or conjecture. Id. This

court views the evidence in the light most favorable to the verdict, and only evidence

supporting the verdict will be considered. Id. On appeal, this court does not weigh the

evidence presented at trial, as that is a matter for the fact-finder; nor does the appellate court

assess the credibility of the witnesses. Ridling v. State, 360 Ark. 424, 203 S.W.3d 63 (2005).

       Williams’s appeal is essentially a challenge to the credibility of the eyewitnesses’

identification and the weight of this testimony. He asserts that the in-court identifications

labeling him as the perpetrator were “flimsy” and insufficient to support his convictions.

Unless there is an allegation of a constitutional violation in an eyewitness identification

procedure, the reliability of a witness’s identification is a question for the fact-finder. Phillips


                                                 4
                                 Cite as 2014 Ark. App. 561

v. State, 344 Ark. 453, 40 S.W.3d 778 (2001). On appeal, the fact-finder’s decision will not

be disturbed when it is supported by substantial evidence. Stipes v. State, 315 Ark. 719, 870
S.W.2d 388 (1994). The Arkansas Supreme Court has repeatedly held that “unequivocal

testimony identifying the appellant as the culprit is sufficient to sustain a conviction.” Id. at

721, 870 S.W.2d at 389.

       Here, the victims’ in-court identifications of Williams as the perpetrator were

unequivocal and provided sufficient evidence to support his convictions. Any alleged

inconsistencies in eyewitness testimony became an issue of credibility for the fact-finder to

determine. Accordingly, we affirm the jury’s verdicts.

       Affirmed.

       HIXSON and BROWN, JJ., agree.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                               5